Citation Nr: 1420212	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  10-47 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left lower extremity radiculopathy.

2.  Whether new and material evidence has been received to reopen a claim of service connection for diabetes mellitus.

3.  Entitlement to a rating in excess of 10 percent for left leg varicose veins.

4.  Entitlement to a rating in excess of 10 percent for right hand decreased grip strength.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1994.  These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2007 (diabetes) and April 2010 (radiculopathy, varicose veins, right hand) rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of service connection for left lower extremity radiculopathy and increased ratings for left leg varicose veins and right hand decreased grip strength are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is necessary.


FINDINGS OF FACT

1.  An unappealed September 1999 rating decision denied the Veteran service connection for diabetes mellitus based essentially on a finding of no evidence of such disability in service.

2.  Evidence received since the September 1999 rating decision includes evidence not of record at the time of that decision; suggests that the Veteran has diabetes mellitus which may be related to his service; relates to an unestablished fact necessary to substantiate the claim of service connection; and raises a reasonable possibility of substantiating the claim.

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for diabetes mellitus have been met.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for diabetes mellitus may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 

2.  Service connection for diabetes mellitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2013).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination with regard to the Veteran's claim to reopen and his claim for service connection for diabetes mellitus, no further discussion of compliance with VA's duty to notify and assist is necessary.

New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105 (West 2002).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the Court concluded that a determination as to whether evidence is new is separate from a determination as to whether the evidence is material.  If the Board determines that the evidence is not new, then it is not necessary to continue the analysis to determine whether it is material.  Id. at 327.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
Certain chronic diseases (including diabetes mellitus) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for diabetes).  38 U.S.C.A. §§ 1101, 1112, 1137;           38 C.F.R. §§ 3.307, 3.309.

To substantiate a claim of service connection, there must be evidence of a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A September 1999 rating decision denied the Veteran service connection for diabetes mellitus based essentially on a finding of no evidence of such disability in service.  He was notified of, and did not timely file a notice of disagreement with, that decision (or submit additional evidence within a year following).  It became final based on the evidence of record at the time of the decision.  38 U.S.C.A. § 7105.  

Evidence received since the September 1999 rating decision includes an August 2009 nexus opinion from the Veteran's former VA primary care provider, Dr. I.S.T., who opined that the Veteran had abnormal glucose readings during service signaling that he was a pre-diabetic.  Dr. I.S.T. noted that the Veteran was in the early stages of diabetes (pre-diabetic) in service and now is diagnosed and treated for diabetes.  This evidence was not of record in 1999, and is new.  As it addresses whether the Veteran has a disability (diabetes) related to service, it pertains to unestablished facts necessary to substantiate the claim of service connection for diabetes mellitus, and raises a reasonable possibility of substantiating such claim.   Consequently, particularly in light of the "low threshold" standard outlined by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that the evidence is both new and material, and that the claim of service connection for diabetes mellitus may be reopened.  

Service Connection

The Veteran claims that he has diabetes mellitus that arose during service.

As noted above, to substantiate a claim of service connection, there must be evidence of the claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the disease or injury in service and the current disability.  See Shedden, 381 F.3d at 1166-1167.  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin, 13 Vet. App. at 1; 38 C.F.R. § 3.303(a).

The evidence of record, including a VA examination report, reflects a diagnosis of diabetes mellitus.  What remains to be established is whether the Veteran's diabetes was incurred in or otherwise caused by service.  The record contains both positive and negative evidence in this regard.  A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert, 1 Vet. App. at 49.

The positive evidence (as discussed above) includes a nexus opinion (dated in August 2009) from the Veteran's former VA primary care provider, Dr. I.S.T., who opined that the Veteran had abnormal glucose readings during service signaling that he was a pre-diabetic.  Dr. I.S.T. noted that the Veteran was in the early stages of diabetes (pre-diabetic) in service and he is currently diagnosed and treated for diabetes.

The negative evidence includes an August 2007 VA examiner's opinion that the Veteran's diabetes is less likely than not secondary to glucose intolerancy.  The examiner stated that he could not see any glucose intolerancy in the Veteran's service readings and that the Veteran is "still a diabetic despite being 'glucose intolerant.'"  

Given the positive VA medical opinion and the negative VA medical opinion, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's diabetes mellitus is related to service.

The Board further notes that, in Alemany v. Brown, 9 Vet. App. 518 (1996), the United States Court of Appeals for Veterans Claims (CAVC or Court) held that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  

Resolving all doubt in favor of the appellant, the Board concludes that competent medical evidence reflects that it is at least as likely as not that the Veteran's diabetes mellitus is related to service.  Therefore, service connection is warranted for this disability.


ORDER

The appeal to reopen a claim of service connection for diabetes mellitus is granted.

Service connection for diabetes mellitus is granted.


REMAND

The Veteran contends that he has left lower extremity radiculopathy due to service.  On January 2010 VA examination, the Veteran reported lower back pain that radiates into his left anterior thigh with a burning sensation in the proximal anterior thigh.  The examiner noted that straight leg raising was positive on the right, but did not provide an assessment of the left extremity.  The examiner stated that sensation "is diminished in no dermatomal fashion in the lower extremities" and that motor strength was 5/5 in the lower extremities.  There was no diagnosis regarding the left lower extremity.  On April 2013 VA peripheral nerves examination, the examiner noted moderate intermittent pain, paresthesias and numbness in the left lower extremity.  

The Board finds the current evidence of record inadequate for rating purposes.  Specifically, it appears that the Veteran has current left lower extremity radicular symptoms, but there is no etiological opinion for such.   Additionally, the Board notes that the Veteran reported radicular symptoms due to his low back.  Traumatic osteoarthritis of the lumbar spine with degenerative disc disease is service-connected.  The Veteran's representative also noted that the Veteran was claiming service connection for left leg radiculopathy, to include as secondary to his "service-connected conditions."  See Appellant's Brief at 10.  Accordingly, the Board finds that a VA examination to obtain a medical opinion is warranted.

With regard to the Veteran's claims for increased ratings for left leg varicose veins and right hand decreased grip strength, the Board notes that the Veteran was afforded an examination to assess the current severity of these disabilities in April 2013.  On examination report, the examiner specifically noted that the claims files were not available for his review.  Accordingly, the Board finds these examination reports inadequate for rating purposes.  Examinations to assess the current severity of these disabilities are warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Issue the Veteran VCAA notice applicable to secondary service connection claims.

2.  Obtain any outstanding treatment records relevant to the claims remaining on appeal.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any left lower extremity radiculopathy.  The Veteran's claims files, to include this remand, must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide an opinion that responds to the following:

(a)  Please identify by medical diagnosis each left lower extremity radiculopathy entity found.

(b)  As to each left lower extremity entity diagnosed, please opine whether such is at least as likely as not (a 50% or better probability) related to the Veteran's service.

(c)  As to each left lower extremity entity diagnosed, please opine whether such is at least as likely as not (a 50% or better probability) caused by his service-connected traumatic osteoarthritis of the lumbar spine with degenerative disc disease.

(d)  As to each left lower extremity entity diagnosed, please opine whether such is at least as likely as not (a 50% or better probability) aggravated by (increased in severity due to) his service-connected traumatic osteoarthritis of the lumbar spine with degenerative disc disease.  If the opinion is to the effect that the service-connected back disability aggravated the left lower extremity radiculopathy disability, the opinion-provider should identify, to the extent possible, the degree of disability that is due to such aggravation.

The rationale for all opinions should be thoroughly explained.  

4.  Schedule the Veteran for an appropriate examination to determine the current severity of his left leg varicose veins disability.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  Examination findings should be reported to allow for application of VA rating criteria.

The examiner should specifically comment on the January 2010 VA examiner's finding of stasis dermatitis with skin atrophy and hyper pigmentation on the right leg and the April 2013 VA examiner's finding of persistent stasis pigmentation on both legs.  Did such pigmentation on the left leg develop over time or was it present throughout (similar to the right leg)?

5.  Schedule the Veteran for an appropriate examination to determine the current severity of his right hand decreased grip strength disability.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  Examination findings should be reported to allow for application of VA rating criteria.

The examiner should specifically comment on the functional impairment due to the Veteran's right hand decreased grip strength, and whether or not such precludes substantially gainful employment.

6.  Then review the record and readjudicate the claims on appeal.  If any remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


